Exhibit 10.25
Confidential


[***] Certain information in this document has been excluded because it both (i)
is not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.


Intracompany License Agreement
This Intracompany License Agreement (“Agreement”) is made as of Oct 14, 2019
(the “Effective Date”) by and between Transphorm Japan Epi, a Japanese company
with an address at 2-5-15 Shinyokohama, Kohoku-ku, Yokohama City, Japan and
company registration no.0200-01-132392 (“Subsidiary” or “TJE”); and Transphorm,
Inc., with an office at 115 Castilian Drive, Goleta, CA, (“Transphorm”)
(Transphorm and Subsidiary are each denoted a “Party” and collectively the
“Parties”).
Background:
A.Subsidiary is a subsidiary of Transphorm Japan, Inc. (“Transform Japan”) in
Japan;
B.Transform Japan is a subsidiary of Transphorm Inc. in Japan;
C.Transphorm and Transphorm Japan desire to engage Subsidiary to provide certain
Services (as defined below), and Subsidiary desires to provide such Services to
Transphorm, which will be governed by a separate Services Agreement (as defined
below);
D.The Parties agree that Subsidiary wishes to perform the Services under the
Services Agreement at arm’s length, and Company wishes to compensate Subsidiary
for such Services at arm’s length, pursuant to applicable laws and regulation,
as specified in the Services Agreement;
E.Separately, Transphorm and Nexperia entered into the Nexperia Supply
Agreement, under which Nexperia can exercise certain rights upon the occurrence
of any License Trigger Event (as defined below);
F.Transphorm has assumed an obligation towards Nexperia to i) cause Transphorm
Japan to create Subsidiary, ii) transfer certain assets and technology to
Subsidiary, and iii) have Subsidiary ready for running full GaN on Silicon
initial engineering Epi Wafer recipe on or before 31st March 2020 and qualified
Epi wafers on or before 31st March 2021; subject to Nexperia’s ongoing payments
to the Subsidiary as agreed per the estimated technical project plan and project
costs and payment plan listed in Schedule 1
G.In connection with the Services Agreement, the Parties seek to enter into this
Agreement, under which Transphorm agrees to transfer certain Epi technology and
grant to Subsidiary certain licenses, as specified below in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
in this Agreement, the Parties, intending to be legally bound, hereby agree as
follows:
1.
Definitions.

The following terms will have the meaning indicated below:
a.“Designated Acquirer” has the meaning ascribed in Section 2.d below.




--------------------------------------------------------------------------------




b.“Intellectual Property Rights” means all proprietary or other rights
throughout the world in and to (i) patents and patent applications, including,
without limitation, any additions, continuations, continuations-in-part,
divisions, reissues, reexaminations, renewals or extensions based thereon
(“Patents”), (ii) copyrights and similar rights in works of authorship
(“Copyrights”), (iii) trademarks, service marks, trade dress, and similar rights
in indicia of origin (“Trademarks”), (iv) trade secret rights and similar rights
in proprietary and confidential information (“Trade Secrets”), together with any
other similar intellectual property rights that may exist in any relevant
country or jurisdiction, and including, in each case, applications and
registrations for any of the foregoing.
c.“Licensed IP Rights” means all Intellectual Property Rights owned, controlled
or licensable by Transphorm as of the Effective Date related to the development,
manufacture and sale of GaN based Epiwafers, to the extent that the performance
of the Services requires a license to such Intellectual Property Rights.
d.“Licensed Technology” means designs, manufacturing plans, bills of materials,
samples, materials, documentation and other information necessary for Subsidiary
to perform the Services, as determined by Transphorm and made available by
Transphorm to Subsidiary under this Agreement.
e.“License Trigger Event” has the meaning ascribed in the Nexperia Supply
Agreement.
f.“Modified IP” has the meaning ascribed in Section 2.c of this Agreement.
g.“Nexperia” means Nexperia B.V., having its principal offices located at
Jonkerbosplein 52, 6534AB Nijmegen, The Netherlands.
h.“Nexperia Supply Agreement” means the Supply Agreement effective on April 4,
2018, and entered into by Transphorm and Nexperia.
i.“Services” means certain services to be performed by Subsidiary for
Transphorm, as more specifically defined in the Service Agreement. The Services
will primarily consist of development, manufacturing and sales of GaN based
power semiconductor epiwafer products for Transphorm.
j.“Services Agreement” means a services agreement in which Transphorm and
Subsidiary intend to enter after the Effective Date.
k.“Epi Technology” means all technology necessary for Subsidiary to manufacture
Epi Wafers using the EPI process (whereby “Epi Wafers” and “Epi Process have the
meaning as laid down in the Supply Agreement between Transphorm and Nexperia
dated April 4, 2018);
l.“Triggered Assignment” has the meaning ascribed in Section 2.d below.
2.
License.

a.    Transfer of Epi Technology. Transphorm shall execute and shall cause
Subsidiary to execute the plan for transfer of Epi Technology to Subsidiary as
laid down in Schedule 1 to this


2.

--------------------------------------------------------------------------------




agreement, such that Subsidiary shall be able to produce full GaN on Silicon
initial engineering Epi Wafers on or before April 1, 2020.
b.License to Subsidiary. Subject to Subsidiary’s full compliance with this
Agreement, Transphorm hereby grants to Subsidiary a nonexclusive, non-assignable
and non-transferrable (except as permitted under Section 8.a of this Agreement),
worldwide license, under the Licensed IP Rights (including any Modified IP), to
perform the Services in accordance with the Services Agreement, as directed by
Transphorm from time to time. The foregoing license in this Section 2.a will
remain in effect until the earliest to occur of the following: (i) this
Agreement ends or expires in accordance with the terms herein, (ii) after the
Services Agreement becomes effective, the Services Agreement terminates or
expires for any reason;
c.Sublicenses to Contractors. Subsidiary may sublicense its rights under Section
2.a above to any contractor approved by Transphorm in writing (“Approved
Contractor”), to the extent such Approved Contractor provides any portion of the
Services on behalf of Subsidiary or on behalf of Transphorm, solely as requested
and approved by Transphorm. If Subsidiary sublicenses any of its rights under
Section 2.a above to an Approved Contractor in accordance with the foregoing
clause, such sublicense will be limited to enable the Approved Contractor to
solely perform Services in accordance with the Services Agreement. Transphorm
may terminate at any time with written notice to Subsidiary any sublicense
granted by Subsidiary to such an Approved Contractor, in whole or in part.
Subsidiary will ensure that each Approved Contractor has entered in to an
agreement that includes confidentiality provisions and other terms and
conditions that are at least as protective of Transphorm as this Agreement, and
Subsidiary will remain responsible jointly with such Approved Contractor for any
breaches or misuse of Transphorm Intellectual Property Rights committed by such
an Approved Contractor.
d.New IP Developments. To the extent that Subsidiary develops (itself or through
any other party) any improvements to, extensions of, additions to, or other
modifications of the Licensed Technology and/or Licensed IP Rights (“Modified
IP”), Subsidiary hereby assigns to Transphorm full ownership of all such
Modified IP, together with all related Intellectual Property Rights. The
foregoing assignment in this Section 2.c will automatically apply to all
Modified IP and related Intellectual Property Rights upon their creation.
Subsidiary will disclose to Transphorm on an ongoing basis any and all Modified
IP created by or for Subsidiary
i.    Unassignable Rights. Subsidiary hereby waives any moral rights and any
other Intellectual Property Rights that are not assignable under applicable laws
or regulations, including the right to identification of authorship or
limitation on subsequent modification, that Subsidiary or its employees or
contractors may have in any Modified IP assigned to Transphorm under this
Agreement.
ii.    Assistance. Subsidiary agrees to assist Transphorm, or its designee, at
Subsidiary's expense, in every proper way to secure Transphorm's rights in the
Modified IP, including the execution of all applications, specifications, oaths,
assignments, and all other instruments that Transphorm may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Transphorm, its successors, assigns, and nominees the sole and exclusive rights,
title, and interest in and to such Modified IP. Subsidiary further agrees that
Subsidiary's obligation to execute or cause to be executed, when it is in
Subsidiary's power to do so, any such application, specification, oath
assignment, or other instrument will continue after the termination or
expiration


3.

--------------------------------------------------------------------------------




of this Agreement. Subsidiary agrees that if Transphorm is unable because of
Subsidiary’s unavailability, incapacity, or for any other reason, to secure
Subsidiary’s signature to apply for or to pursue any application or
registrations for any IP Rights covering the Modified IP, then Subsidiary hereby
irrevocably designates and appoints Transphorm and its duly authorized officer,
agent and attorney in fact, to act for and on Subsidiary’s behalf to execute and
file any such applications and registrations and to do all other lawfully
permitted acts to further the prosecution and issuance of patents or other
registrations of such Intellectual Property Rights with the same legal force and
effect as if executed by Subsidiary.
e.Assignment of Agreement for a License Trigger Event. Upon the occurrence of a
License Trigger Event, Subsidiary may be acquired by a third party approved by
both Transphorm and Nexperia (a “Designated Acquirer”) in accordance with
Section 4.3 of the Nexperia Supply Agreement entered into by Transphorm and
Nexperia. In the event of such an acquisition, Subsidiary will have the right to
assign this Agreement, including the license granted in Section 2.a. above, to
the Designated Acquirer (a “Triggered Assignment”).
iii.    Scope of License upon Triggered Assignment. Unless otherwise agreed by
the Parties in writing, the license in Section 2.a. above will be automatically
modified upon the occurrence of a Triggered Assignment such that (a) the
Subsidiary will only be allowed to make and have made products under the
Services Agreement exclusively for Nexperia, and (b) the Subsidiary will only be
allowed to sell, offer for sale and import products manufactured under the
Services Agreement exclusively to and for Nexperia.
3.
Economics.

a.    License Fees. The license in Section 2.a above is fully paid up and
royalty free as of the Effective Date and will remain royalty free until the
occurrence of a Triggered Assignment. Upon the occurrence of a Triggered
Assignment, the license in Section 2.a above will automatically become
royalty-bearing starting with the date of the Triggered Assignment, and
Subsidiary and/or the Designated Acquirer will start to pay to Transphorm a
license fee, as negotiated in good faith at that time by the Designated Acquirer
and Transphorm. The Parties expect that the license fee will be determined using
a good faith market based royalty, provided that the royalty portion in itself
shall not be reason for an increase in the Wafer price to Nexperia. For clarity,
final future wafer pricing for various epi-wafer products by the Designated
Acquirer will be subject to good faith market discussions between Nexperia and
the Designated Acquirer, assisted by Transphorm as reasonably required.
Transphorm will not make any payments under this Agreement to Subsidiary.
b.    Taxes. The Parties do not expect that any taxes or similar assessments or
charges will be due under any jurisdiction, law or regulatory framework
(including under any United States Federal or State laws or regulations, or
under any foreign laws or regulations) in connection with this Agreement. If any
such taxes or assessments may become due, the Parties will collaborate in good
faith to restructure this Agreement as necessary and in accordance with
applicable laws to minimize any such taxes or assessments.


4.

--------------------------------------------------------------------------------




4.
Representations and Warranties of Transphorm.

Transphorm represents and warrants to Subsidiary as follows:
a.Organization, Good Standing and Qualification. Transphorm is a company duly
organized, validly existing and in good standing under the laws of Delaware, and
has all requisite corporate power and authority to own its properties and assets
and to carry on its business as now conducted and as presently proposed to be
conducted.
b.Due Authorization. The execution, delivery of, and the performance of the
obligations of Transphorm under this Agreement has been authorized by all
necessary corporation action as of the Effective Date and constitutes the valid
and legally binding obligation of Transphorm, enforceable against Transphorm in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or others laws of general application
relating to or affecting the enforcement of creditors’ rights generally and (ii)
the effect of rules of law governing the availability of equitable remedies.
c.No Conflicting Obligations. The execution, delivery of, and performance of the
obligations of Transphorm under this Agreement do not (i) violate or conflict
with, or cause a default under any agreement, instrument, order or decree to
which Transphorm is a party or by which Transphorm is bound, and (ii) violate
any statute, regulation, rule or other law.
5.
Representations and Warranties of Subsidiary.

Subsidiary represents and warrants to Transphorm as follows:
a.Organization, Good Standing and Qualification. Subsidiary is a company duly
organized, validly existing and in good standing under the laws of Delaware, and
has all requisite corporate power and authority to own its properties and assets
and to carry on its business as now conducted and as presently proposed to be
conducted.
b.Due Authorization. The execution, delivery of, and the performance of the
obligations of Subsidiary under this Agreement has been authorized by all
necessary corporation action as of the Effective Date and constitutes the valid
and legally binding obligation of Subsidiary, enforceable against Subsidiary in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or others laws of general application
relating to or affecting the enforcement of creditors’ rights generally and (ii)
the effect of rules of law governing the availability of equitable remedies.
c.No Conflicting Obligations. The execution, delivery of, and performance of the
obligations of Subsidiary under this Agreement do not (i) violate or conflict
with, or cause a default under any agreement, instrument, order or decree to
which Subsidiary is a party or by which Subsidiary is bound, and (ii) violate
any statute, regulation, rule or other law.
6.
No Other Warranties.

Except for the express representations and warranties made by Transphorm in
Section 4 of this Agreement and for the express representations and warranties
made by Subsidiary under Section


5.

--------------------------------------------------------------------------------




5 of this Agreement, neither Party makes any other representations or warranties
in connection with this Agreement to the other Party or to any other party, AND
EACH PARTY DISCLAIMS AND THE OTHER PARTY HEREBY WAIVES, ANY AND ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, ARISING BY LAW
OR OTHERWISE, IN CONNECTION WITH THIS AGREEMENT, INCLUDING WITH RESPECT TO THE
LICENSED TECHNOLOGY, AND LICENSED IP RIGHTS, AND INCLUDING ANY REPRESENTATION OR
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.
7.
Confidentiality.

a.    “Confidential Information” means any information disclosed by one Party to
the other Party in connection with this Agreement that is in written, oral,
electronic, graphic, or other tangible or intangible form and is marked
“Confidential”, “Proprietary” or in some other manner to indicate its
confidential nature, or that should reasonably be construed as confidential
based on the context of the disclosure or based on the nature of the
information. The terms and conditions of this Agreement will be the Confidential
Information of each Party, provided however that each Party will be allowed to
publicly disclose the existence of this Agreement but not its actual terms and
conditions. Notwithstanding anything to the contrary, the Licensed Technology
and Licensed IP Rights will remain and be considered the Confidential
Information of Transphorm.
b.    Exclusions. Confidential Information will exclude any information that (i)
was at the time of disclosure, or later becomes generally known and available in
the public domain, through no fault of the receiving Party; (ii) is publicly
disclosed with the prior written approval of the disclosing Party; (iii) was, or
is later independently developed by the receiving Party without any use of the
disclosing Party’s Confidential Information; or (iv) becomes known to the
receiving Party from a source other than the disclosing Party and not in
violation of the disclosing Party’s rights.
c.    Obligations. With respect to Confidential Information of the other Party
received, shared or otherwise accessed by each Party under this Agreement, (i)
each Party will treat such Confidential Information as confidential and will
handle it using at least the same procedures and degree of care which it uses to
prevent the misuse and disclosure of its own confidential information of like
importance, but in no event less than reasonable care, (ii) each Party will only
use such Confidential Information as expressly permitted under this Agreement
and to the extent reasonably necessary to conduct the transactions and
activities described in this Agreement, and (iii) neither Party will disclose
any such Confidential Information to any other party or individuals, including
its own employees, consultants and representatives, except (1) to the extent
reasonably needed to exercise that Party’s rights and discharge its obligations
expressly granted in this Agreement, and subject to confidentiality and nonuse
obligations at least as protective of the other Party as those set forth in this
Agreement, or (2) to the extent permitted under Section 7(d) below.
8.
General.

a.
Nexperia Approval: Parties acknowledge that the present agreement is entered
into to preserve the legitimate interests of Nexperia B.V. and its affiliates
under the “Transphorm Inc, Series 3 Preferred Stock Financing and Related
Transactions” dated



6.

--------------------------------------------------------------------------------




April 4th, 2018 (the “Series 3 Preferred Agreements”). Parties agree that this
agreement creates enforceable obligations towards Nexperia, and any amendment of
this Agreement is subject to Nexperia B.V.’s prior written approval, except for
any amendment made in good faith by Transphorm for corporate or administrative
purposes, and provided that such amendment does not diminish the rights of
Nexperia B.V. under this Agreement or under the Series 3 Preferred Agreements.
b.Assignment.
iv.    Transphorm (and any subsequent Transphorm assignee) may assign this
Agreement to a third party that agrees to be bound by its terms and conditions,
in which case Transphorm (or its assignee) will notify Subsidiary about the
assignment upon conclusion of such assignment and identify the respective
assignee.
v.    Subsidiary shall not assign or delegate this Agreement and/or any of its
rights or obligations under this Agreement, either in whole or in part, without
the prior written consent of Transphorm, which consent may be withheld by
Transphorm in Transphorm’s sole discretion. For clarification, the foregoing
assignment prohibition includes any direct or indirect assignment or attempt to
assign this Agreement, whether through a corporate reorganization, by operation
of law, change of control, acquisition, merger, or any other corporate
transaction (including any reverse triangular merger or similar transaction).
Notwithstanding the foregoing, Transphorm will grant consent to Subsidiary to
assign this Agreement to a Designated Acquirer upon the occurrence of a
Triggered Assignment. Any attempted assignment in violation of the foregoing
clauses of this Section 9.a.ii will be void.
c.    Term and Termination. This Agreement becomes effective as of the Effective
Date and continues in effect until terminated as specified below:
i.    This Agreement may be terminated with the mutual written approval of each
Party.
ii.    This Agreement may be terminated by a Party in the event of a material
breach by the other Party, where such material breach is not substantially
remedied within sixty days of written notice provided by the nonbreaching Party
and describing the breach.
iii.    This Agreement may be terminated by a Party if the other Party ceases to
do business without a permitted successor, makes an assignment for the benefit
of creditors, or files or has filed against it a petition of bankruptcy or other
insolvency proceeding.
iv.    If the Services Agreement becomes effective, and if subsequently the
Services Agreement terminates or expires for any reason, this Agreement will
automatically terminate upon such termination or expiration of the Services
Agreement.
d.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California excluding that body of law
pertaining to conflict of laws.
e.    Arbitration and Venue. Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in San Francisco, California before one arbitrator. The arbitration shall


7.

--------------------------------------------------------------------------------




be administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures, unless the Parties agree in good faith to JAMS' Streamlined
Arbitration Rules and Procedures. Judgment on the Award may be entered in any
court having jurisdiction. This clause shall not preclude parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.
f.Severability. If any provision of this Agreement is for any reason found to be
unenforceable, the remainder of this Agreement will continue in full force and
effect.
g.Notices. Any notices under this Agreement will be sent by certified or
registered mail, return receipt requested, to the address specified below or
such other address as the party specifies in writing. Such notice will be
effective two (2) days after mailing as specified.
h.Complete Understanding; Modification. This Agreement, together with its
exhibits, constitutes the complete and exclusive understanding and agreement of
the parties and supersedes all prior understandings and agreements, whether
written or oral, with respect to the subject matter hereof. Any waiver,
modification or amendment of any provision of this Agreement will be effective
only if in writing and signed by the parties hereto.
i.Reservation of Rights. Neither Party grants to the other Party or to any other
party any license or right, whether by implication, estoppel or otherwise,
except for the licenses and rights expressly provided in this Agreement by that
Party. Each Party reserves all of its rights other than the rights expressly
granted in this Agreement.
[SIGNATURE PAGE FOLLOWS]


8.

--------------------------------------------------------------------------------





Confidential
IN WITNESS WHEREOF, the Parties hereto have executed this Intracompany License
Agreement as of the date first above written.
 
Transphorm Japan Epi, Inc.
a Japanese corporation
 
 
 
 
By:
/s/ P.A. Parikh
 
 
[name] Primit Parikh
 
 
[title] Representative Director
 
 
 
 
Transphorm, Inc.,
a Delaware corporation
 
 
 
 
By:
/s/ Mario Rivas
 
 
[name] Mario Rivas
 
 
[title] Chief Executive Officer
 
 
 
Read and approved
 
 
 
Nexperia B.V.
A Dutch limited liability company
 
 
 
 
By:
/s/ Charles Smit
 
 
Charles Smit
General Counsel





--------------------------------------------------------------------------------





Schedule 1: Epi Technology Transfer Plan and Estimated Cost/Activity Plan


[***]


-10-